Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant submits a lengthy response comprised of largely redundant arguments.  The Examiner’s rebuttal will be organized such that portions of the traversal with be restated followed by counter-arguments.

“Given the teachings of the applied reference, (i) hindsight provides the only discernable reason to modify the prior art reference in the manner necessary to arrive at the claimed features, and (ii) one skilled in the art would have lacked any basis to predict the effects/improvements…”

The Examiner has not proposed to modify the teachings of Shindo per se.  Paragraphs [0056,0063,0071-0073] teach essentially everything necessary to establish a strong prima facie case of obviousness.  The rejection was only formulated under 35 U.S.C. 103 due to a lack of an exemplification of a silazane copolymer for which the ratio of Si-R bonds to SiH bonds is less than 0.05.  The record does, however, highlight one example for which this ratio is exactly 0.05 and, although this example employs an aromatic hydrocarbon as opposed to an aliphatic hydrocarbon, the reference allows that aliphatic solvents can be used.
	The skilled artisan is familiar with the principal that perhydrogenated polysilazane is insoluble in hydrocarbon solvents such as the octane solvent employed in the majority of Applicants’ examples.  See as evidence paragraph [0018] of U.S. Patent Application Publication No. 2012/0164382.  It will also be appreciated by those persons that, as more and more hydrogen atoms on a perhydrogenated polysilazane are substituted with alkyl/aryl/alkoxy groups, it will be correspondingly more soluble in a hydrocarbon solvent under the well-established principal that “like dissolves like”.  Thus, one having ordinary skill could, as a matter of routine experimentation, determine the minimal quantities of silicon-Shindo invention may be motivated to maintain a smaller number of alkyl/aryl/alkoxy groups on the foundation that the density of the resulting film is increased as can be gleaned from the Table in [0063].)

“It was the inventors of the claimed invention of the instant application that diligently investigated such issues and were the first find that the polysilazane modified in a ratio within a prescribed range is readily soluble in an aliphatic hydrocarbon solvent…”

This is simply not true.  To reiterate, Shindo teaches an example for which this ratio is exactly 0.05 and is soluble in a hydrocarbon solvent when the weight ratio of polymer to solvent is 0.20.  Not only is itdistinctly possible that the polymer remains soluble at even higher concentrations of the polymer in solution but there is nothing in the record suggestive that, if the Si:R-to-SiH ratio were reduced further, if even only slightly, that its solubility in xylene would be lost.

“Requirement 1 ; The polysilazane of component (A) has a unit shown by a specific recited formula (1) and formula (2), having a Si-R bond ratio of 0.01 or more and less than 0.05; and
Requirement 2: The composition contains the component (A) (polysilazane) and the component (B) (aliphatic hydrocarbon solvent) wherein the proportion of (A)/(B) of the component (A) and the component (B) is in a range of 0.001 or more and 1.0 or less in a mass ratio.”
“Shindo does not describe and/or reasonably suggest satisfying the two requirements at the same time at all.”
While it conceded that there is not an exemplification of a silazane copolymer that adheres to requirement 1, paragraph [0220] does describe a polymer solution for which the silazane copolymer features a Si-R : Si:H ratio bordering (a value of exactly 0.05 as compared to a claimed upper limit of less than 0.05) said ratio and that is in compliance with requirement 2.  It is noted here that the range 
“That is, from the above disclosure of Shindo, one skilled in the art would understand that in order to impart both the density and flexibility to the dense layer 2 of Shindo the ratio of the content of perhydropolysilazane to the total amount of polysilazane including perhydropolysilazane and polyorganosilazane, is preferably from 0.65 to 0.95… From this disclosure, there would have been no reasonable intention or motivation to set the Si-R bond ratio as low as that required by the invention.”
The Examiner frankly doesn’t understand Applicants’ conclusions at all.  The emphasized passages embrace copolymers (where the ratio of n/n+m = 0.95) for which the Si-R : Si-H ratio is about half the presently claimed upper limit.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  It seems, though, that Applicant believes that the corresponding ratio of the polymer disclosed in [0220] should represent the upper bounds despite all evidence to the contrary.

“Paragraph [0073] of Shindo discloses a solvent to dissolve perhydrosilazane-polyorganosilazane copolymer having higher Si-R bond ratio than the claimed invention.”

Not only does paragraph [0093] not say that the solvents mentioned therein will only solubilize copolymers for which the ratio of Si-R : to Si-H is higher than 0.05, a skilled artisan has no reasonable 

“In addition, Shindo is careless of and/or insensitive to the odor and safety problems of aromatic hydrocarbon and dibutyl ether.”

That the reference is silent as to the odor and toxicity of the various solvent candidates does not necessarily mean that they are indifferent to these considerations.  Toxicity is always a concern in industrial manufacturing environments and the odor of a reagent is frequently cited as influencing the selection of a suitable permutation.  The Examiner acknowledges that, where a solvent is revealed in the examples, it is most frequently xylene and, therefore, dissolution power appears to be a priority when selecting a diluent but several aliphatic hydrocarbon solvents are clearly named alongside the aromatic embodiments without a stated preference of one for the other in [0073].

“However, as suggested above, because perhydropolysilazane is difficult to dissolve, in order to dissolve polysilazane completely whose ratio of perhydropolysilazane is high, aromatic hydrocarbon solvents as xylene and ether solvents as dibutyl ether should be used, and there is no motivation to use an aliphatic hydrocarbon solvent having low solvency. Because a person having ordinary skill in the art would not have had motivation to replace high solvency solvents such as aromatic hydrocarbon solvents and ether solvents with aliphatic hydrocarbon solvents having poor solvency, there would have been no reason to carry out the experiment repeatedly.”



Finally, it is to be emphasized that Applicant regards as their contribution over the prior art not only the selection of low Si:R : SiH ratio silazane copolymers but also ones for which the weight ratio of polymer to aliphatic hydrocarbon solvent does not exceed 1:1.  In the act of evaluating the solubility behavior of copolymers both within the scope of the prior art and also the claims, a skilled practitioner would find that the copolymers are soluble at ratios considerably smaller than 1:1 and is motivated to not use more solvent than is necessary to achieve a film of a specified thickness due to the enhanced costs of recovery.

The Examiner believes that the remaining analysis not directly addressed herein is in some way tackled in the rebuttal of other points earlier made in Applicants March 19, 2021 response.


03/30/21


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765